                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


CAROLYN DAVIS,

                    Plaintiff,

v.                                                      Case No: 6:18-cv-695-Orl-40DCI

CEO RECRUITING, INC.,

                    Defendant.
                                         /

                                         ORDER

      This cause is before the Court on Defendant's Defendant, CEO Recruiting, Inc.'s

Motion to Dismiss or, in the Alternative, Motion to Transfer Venue to the United States

District Court for the Western District of North Carolina (Doc. 18) filed on July 17, 2018.

The United States Magistrate Judge has submitted a report recommending that the

motion be denied.

      After an independent de novo review of the record in this matter, and noting that

no objections were timely filed, the Court agrees entirely with the findings of fact and

conclusions of law in the Report and Recommendation.

      Therefore, it is ORDERED as follows:

      1.     The Report and Recommendation filed September 28, 2018 (Doc. 25), is

ADOPTED and CONFIRMED and made a part of this Order.

      2.     The Defendant, CEO Recruiting, Inc.'s Motion to Dismiss or, in the

Alternative, Motion to Transfer Venue to the United States District Court for the Western

District of North Carolina (Doc. 18) is DENIED.
      DONE AND ORDERED in Orlando, Florida on October 15, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                      2
